Citation Nr: 9912960	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-48 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder manifested by a chronic cough 
and hiccups.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

This case was previously before the Board in October 1998 
when it was remanded for the reasons set forth below.  In 
November 1998, the RO sent a letter to the vet affording him 
an opportunity to submit additional evidence.  When a 
response was not received, the case was returned to the 
Board.  The RO did not comply with the remand instructions 
and this case must be remanded again.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a remand confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

In December 1982, the veteran was notified that his claim for 
compensation based on disability resulting from hiccups, 
bronchitis, emphysema and a nervous condition had been 
denied.  He was informed that the record did not show that he 
received treatment for these conditions during service, and 
that, in effect, there was no evidence to show that the 
claimed conditions were incurred in or aggravated by active 
military service and still existed.  The veteran was also 
informed of his appellate rights, but he did not appeal.

In May 1995, a rating decision considered and denied on the 
merits a claim for service connection for a chronic cough and 
chronic hiccups.  This rating decision also found a claim for 
service connection for "stress" to be not well-grounded.  The 
rating decision, a copy of which was provided the veteran, 
indicated that "stress" was not currently shown, that mental 
illness was not shown in service, and that the personality 
disorder which was shown in service is not a disease within 
the meaning of legislation applicable to veterans benefits.  
The veteran perfected his appeal of this rating decision.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273 (1996).  To determine 
whether new and material evidence has been presented or 
secured to reopen a claim, a two-step analysis must be 
conducted.  Evans, at 13-14; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  "First, it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . . Second, 
if the evidence is new and material," the claim must be 
reopened and the former disposition reviewed based on all the 
evidence of record to determine the outcome of the claim on 
the merits.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans, at 283.  The 
first question is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Ibid.; Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The second question 
is whether the evidence is "probative" of the "issue at 
hand."  Evans, at 283.  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, at 284.  The third 
question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Court overstepped its authority with 
respect to the third question, i.e., whether there is a 
"reasonable possibility" that the outcome of the claim on the 
merits would be different.  The Federal Circuit considered 
VA's regulation defining "new and material."

Section 3.156(a) provides the following:

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim. 

38 C.F.R. § 3.156 (1997) (final emphasis added).  Thus, the 
third question to be considered is, in the language of the 
regulation, whether the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board notes that the issue of whether the evidence is new 
and material to reopen the veteran's claims has not been 
discussed by the RO.  In Bernard v. Brown, 4 Vet. App. 384 
394 (1993), the Court held that in order to address a 
question that has not been addressed by the RO, the Board 
"must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."

Based on the foregoing, in order to accord the veteran due 
process, the case is REMANDED to the RO for the following:

1.  The RO should again consider the 
claims for service connection for an 
acquired psychiatric disorder and 
for a chronic respiratory disorder 
manifested by a cough and hiccups, 
applying the applicable analysis to 
determine whether the claims should 
be reopened, and, if so, 
adjudicating the claims on the 
merits.

2.  The veteran and his 
representative should be provided a 
supplemental statement of the case 
addressing the law and regulations 
pertaining to prior final decisions 
and the criteria needed to reopen a 
finally denied claim.

Following completion of these actions, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.  The Board intimates no opinion as 
to the final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









